DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of group II in the reply filed on 13 December 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "the motor drive signal" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
3.	Claims 14, 21, 24-26, and 28 is/are rejected under 35 U.S.C. 103 as being obvious over Jungnickel et al., US 8,304,938 in view of Skaanland et al., US 2016/0015492.
	Jungnickel et al. teach the claimed invention including an electric toothbrush comprising a handle structured and configured to be held by a user (Figure 1; column 5 lines 9-10), the handle housing a motor (14), a brush-head attachment structured and configured to be attached to the handle (20) and comprising a motorized treatment head having a plurality of cleaning elements (unlabeled, Figures 1 and 9), the treatment head being mounted for driven oscillatory rotation by the motor (Figures 1 and 9; see directional arrow A), the treatment head being structured and configured to be pressed against a body portion of a user during operation (Figures 1 and 9), and wherein a spring unit (80, 82) defines a rest position of the treatment head when no treatment force is applied to the treatment head (80; Figure 9), the spring unit comprises at least a first rod-like spring element that extends along a longitudinal extension direction of the handle (80). Regarding claim 21, the motor is a spring-mass resonance motor having a first resonance frequency (26, column 5 line 53 to column 6 line 2). Regarding claim 24, the handle includes a support structure disposed therein (chassis, 18), wherein the support structure is connected to the treatment head so that the support structure pivots around the pivot axis together with the treatment head (column 5 lines 17-23). Regarding claim 25, the support structure comprises a motor carrier (chassis 18 supports the motor, see column 5 lines 12-13, Figures 1 and 9). Regarding claim 26, an end of the at least first rod-like spring element is fixedly held in a holding fixture at the handle (not shown, see column 7 lines 13-15; fixedly held in its connection to the housing). Regarding claim 28, there is a second rod-like spring element arranged parallel to the first rod-like element (other one of 80, Figure 9). 
	Jungnickel et al. does not disclose that the treatment head is pivotably connected to the handle, a Hall sensor for measuring a variable, the sensor fixedly secured with respect to the handle or the head, and a sensor-cooperation unit comprising a permanent magnet for defining or influencing the measurement variable in dependence on the relative position of the sensor and the sensor-cooperation unit.
	Skaanland et al. teach a similar toothbrush (10) having a brush head attachment structured and configured to be attached to a handle comprising a motorized treatment head (32) having a plurality of cleaning elements (38), the treatment head mounted for driven oscillatory rotation by the motor (paragraph 0014), the head being structured and configured to be pressed against a body portion of a user during operation (represented by arrow 54 in Figure 1, see paragraph 0017), wherein the treatment head is pivotably connected to a handle (pivot point 52, paragraph 0016), a Hall sensor (58) for measuring a measurement variable (changing magnetic field due to force applied to the bristles, paragraphs 0018-0019), the sensor being fixedly secured with respect to the handle (Figure 2, paragraph 0018 states it is mounted on the frame in the toothbrush), a sensor-cooperation unit comprising a sensor permanent magnet (56, paragraph 0018) for influencing the measurement variable in dependence on the relative position of the sensor and the sensor-cooperation unit (paragraphs 0018-0019), the sensor cooperation unit being fixedly secured with the treatment head (Figure 2). This configuration taught by Skaanland et al. is to sense the force or pressure being applied by a user to the brush head (see paragraphs 0001 and 0006) by incorporating a pivotal connection between the head and handle, a Hall sensor and a sensor-cooperation unit.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric toothbrush of Jungnickel et al. to include a pivotal connection between the treatment head and handle, a Hall sensor measuring a measurement variable, and a sensor-cooperation unit comprising a permanent magnet, as taught by Skaanland et al., so that the resulting toothbrush is one that has a system to sense the pressure being applied by the user when using force on the brush head during toothbrushing.
4.	Claim 18 is/are rejected under 35 U.S.C. 103 as being obvious over Jungnickel et al., US 8,304,938 and Skaanland et al., US 2016/0015492.
	Jungnickel et al. and Skaanland et al. disclose all elements previously described above, however fail to disclose a specific length for the first rod-like spring element, particularly a length of at least 20 mm. In Jungnickel et al. it is noted that the rod-like spring element (80) extends a substantial portion of the length of the device, although no length is recited.
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the rod-like spring element of Jungnickel et al. to be at least 20 mm in length so that it extends over a substantial length of a toothbrush handle and it would have been obvious to modify the length to be greater than 20 mm as a matter of routine optimization in order to reasonably have sufficient length to support and interact with the oscillatory system of Jungnickel et al. and Skaanland.
Allowable Subject Matter
5.	Claims 19, 23, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art made of record discloses the invention of claims 19, 22-23, or 27. The rod-like spring elements of Jungnickel et al. are not given a height-to-width ratio and they appear in Figure 9 to be more wide than tall with a ratio of less than 1.0. Also, there is not a second resonance frequency substantially equal to the first frequency, as best understood. In Jungnickel et al. the driven oscillatory rotation is around a rotation axis that is along the longitudinal direction of the handle. Lastly, there is not mention of the specific structure of the holding fixture of Jungnickel et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg